 19-14006-smb          Doc 10       Filed 12/24/19        Entered 12/24/19 01:58:03                Main Document
                                                         Pg 1 of 3
                                         Hearing Date: December 27, 2019 at 10:00 a.m. (Prevailing Eastern Time)


  BRACEWELL LLP
  Robert G. Burns
  Mark E. Dendinger
  Joshua D. Neifeld
  1251 Avenue of the Americas, 49th Floor
  New York, New York 10020
  Telephone: (212) 508-6100
  Facsimile: (212) 508-6101

  Proposed Counsel for Debtors
  and Debtors in Possession

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK


      In re                                                               Chapter 11

      Seabras 1 USA, LLC et al.,                                          Case No. 19-14006 (SMB)

                      Debtors.1                                           (Joint Administration Pending)



                    AGENDA FOR HEARING ON FIRST DAY MOTIONS




Time and Date of Hearing:                         December 27, 2019 at 10:00 a.m. (Eastern Standard Time)

Location of Hearing:                              Honorable Sean H. Lane, Courtroom 701, United States
                                                  Bankruptcy Court, Southern District of New York, One
                                                  Bowling Green, New York, NY 10004




  1
   The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
  are Seabras 1 USA, LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at
  600 Cummings Center, Suite 268Z, Beverly, MA 01915.



  #6091971
 19-14006-smb     Doc 10     Filed 12/24/19    Entered 12/24/19 01:58:03       Main Document
                                              Pg 2 of 3




Copies of Motions and                   Copies of each pleading identified below can be viewed
Applications:                           and/or obtained by: (i) accessing the Court’s website at
                                        www.nysb.uscourts.gov, (ii) contacting the Office of the
                                        Clerk of the Court at United States Bankruptcy Court,
                                        Southern District of New York, One Bowling Green, New
                                        York, NY 10004, or (iii) from the Debtors’ proposed notice
                                        and claims agent, Stretto by calling (855) 236-0103 (toll-
                                        free) or (949) 317-1699 (international) or by e-mail at
                                        TeamSeabras@stretto.com. Note that a PACER password is
                                        needed to access documents on the Court’s website


 I.      INTRODUCTION

         1. Declaration of Roger Kuebel In Support Of Chapter 11 Petitions And First Day
            Motions [D.I. 2]

II.      FIRST DAY MOTIONS AND APPLICATIONS

         2. Debtors’ Motion For Entry Of An Order Directing Joint Administration Of Chapter 11
            Cases [D.I. 3]

         3. Debtors’ Motion For Entry Of An Order Extending Time For Debtors To File
            Schedules And Statements [D.I. 4]

         4. Debtors’ Application For Order Appointing Stretto As Claims And Noticing Agent For
            The Debtors Nunc Pro Tunc To The Petition Date [D.I. 5]

         5. Debtors’ Motion For Entry Of Order (I) Waiving Certain List-Filing Requirements; (II)
            Authorizing The Filing Of A Consolidated List Of Top 20 Unsecured Creditors; (III)
            Authorizing Debtors To Redact Certain Personal Identification Information For
            Individual Creditors; And (IV) Authorizing Debtors To Establish Procedures For
            Notifying Parties Of The Commencement Of These Cases [D.I. 6]

         6. Debtors’ Motion for Entry of Interim and Final Orders Authorizing (I) Continued Use
            of Existing Cash Management System, Bank Accounts, and Business Forms; (II)
            Payment of Related Prepetition Obligations; (III) Modifying Certain Deposit
            Requirements; and (IV) Continuance of Intercompany Transactions [D.I. 7]



                                                2
19-14006-smb   Doc 10   Filed 12/24/19    Entered 12/24/19 01:58:03    Main Document
                                         Pg 3 of 3


Dated: December 24, 2019
       New York, New York




                                                 BRACEWELL LLP

                                                 /s/ Robert G. Burns
                                                 Robert G. Burns
                                                 Mark E. Dendinger
                                                 Joshua D. Neifeld
                                                 1251 Avenue of the Americas, 49th Floor
                                                 New York, New York 10020
                                                 Telephone: (212) 508-6100
                                                 Facsimile: (212) 508-6101

                                                 Proposed Counsel for Debtors
                                                 and Debtors in Possession




                                           3
